Citation Nr: 1451306	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include as due to herbicide exposure in Vietnam.

2. Entitlement to a higher initial rating in excess of 10 percent for bilateral hearing loss.

3. Entitlement to an effective date earlier than April 1, 2011 for the award of service connection for diabetes mellitus, type II, as due to herbicide exposure.

4. Entitlement to an effective date earlier than May 4, 2011 for the award of service connection for tinnitus.

5. Entitlement to an effective date earlier than May 23, 2011 for the award of service connection for post-traumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The August 2008 rating decision denied service connection for a skin disorder, tinnitus, and PTSD, and granted service connection for bilateral hearing loss, assigning a 0 percent disability rating effective October 16, 2007.  The Veteran perfected appeals on the issues of service connection for a skin disorder, tinnitus, and PTSD, and a higher initial rating for bilateral hearing loss.  In March 2011, the Board denied service connection for tinnitus and PTSD, and remanded the issues of service connection for a skin disorder and higher initial rating for bilateral hearing loss.

The June 2011 rating decision granted service connection for diabetes mellitus, type II as due to herbicide exposure, assigning a 20 percent disability rating effective April 1, 2011; granted service connection for tinnitus, assigning a 10 percent disability rating effective May 4, 2011; and granted service connection for PTSD with depression, assigning a 100 percent disability rating effective May 25, 2011.  The Veteran perfected appeals of the issues of earlier effective dates for the service-connected diabetes mellitus, type II, tinnitus, and PTSD.

During the pendency of appeal, a different June 2011 rating decision increased the disability rating for bilateral hearing loss to 10 percent, effective October 16, 2007.  In addition, a July 2012 rating decision granted an earlier effective date of May 23, 2011 for the service-connected PTSD with depression.  These actions constituted a partial grant of benefits; therefore, these issues remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The issues of service connection for a skin condition and a higher initial rating in excess of 10 percent for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed a claim for compensation benefits for PTSD and tinnitus in October 2007.

2. Service connection for PTSD and tinnitus was denied in August 2008, and the Veteran was notified of the decision on August 12, 2008.

3. The Veteran perfected an appeal to the Board on the issues of service connection for PTSD and tinnitus, and the Veteran was notified of the Board's denial in March 2011.

4. The Veteran filed a motion for reconsideration of the Board's denial in July 2011, which was denied in August 2011 because it did not demonstrate that the Board's decision contained obvious error of fact or law.

5. The Veteran's claim for compensation benefits for diabetes mellitus, type II was received at VA on April 1, 2011. 

6. The Veteran did not submit a request to reopen his claim for service connection for tinnitus; a claim was initiated on the basis of the results of the Veteran's audiological examination on May 4, 2011.

7. The Veteran's request to reopen the claim for service connection for PTSD with depression was received at VA on May 23, 2011.

8. Service connection for diabetes mellitus, type II was granted in June 2011, with a 20 percent disability rating effective April 1, 2011.

9. Service connection for tinnitus was granted in June 2011, with a 10 percent disability rating effective May 4, 2011.

10. Service connection for PTSD with depression was granted in June 2011, with a 100 percent disability rating effective May 25, 2011; in July 2012, the effective date was changed to May 23, 2011.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an effective date earlier than April 1, 2011 for the award of service connection diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400, 3.816 (2014).

2. The criteria for the assignment of an effective date earlier than May 4, 2011 for the award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2014).

3. The criteria for the assignment of an effective date earlier than May 23, 2011 for the award of service connection for PTSD with depression have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, with regard to the claims for earlier effective dates for diabetes mellitus, type II, tinnitus, and PTSD, the RO provided notice letters to the Veteran in April 2008 and April 2011, prior to the initial adjudication of the claims. The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO. The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter. The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The Veteran's claims for earlier effective dates are downstream issues, which were initiated by the notice of disagreement.  The Court has held that once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, there is no duty to provide additional notice in this case.

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board also notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board also finds that all relevant evidence has been obtained with regard to the Veteran's claims for earlier effective dates, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from January 2008 to April 2012 are associated with the claims file. The Veteran submitted private medical evidence in support of his claim for service connection for PTSD.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent VA examinations in January 2008 (audiology), April 2011 (diabetes), and May 2011 (audiology) to obtain medical evidence as to the nature and etiology of the claimed diabetes mellitus, type II and tinnitus.  The Board finds that the VA examinations are adequate for adjudication purposes with regard to the issues of effective dates for diabetes and tinnitus.  The examinations were performed by medical professionals based on a review of claims file and an examination of the Veteran.  Opinions as to whether the Veteran had the claimed disabilities and whether the claimed disabilities are related to service and/or a service-connected disability were provided.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations with regard to his claims for earlier effective dates for diabetes mellitus, type II and tinnitus.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with regard to the Veteran's claims for earlier effective dates for service connection for diabetes mellitus, type II, tinnitus, and PTSD.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the duties to notify and assist the Veteran have been met with regard to the claims for earlier effective dates for service connection for diabetes mellitus, type II, tinnitus, and PTSD so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II. Entitlement to an Earlier Effective Date:   Law and Regulations

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii). 

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q) and (r).

 The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p). 

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r). 

An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

 VA is required to look to all communications from the appellant that may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  VA has a duty to "give a sympathetic reading to the Veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  VA is required to identify and act on informal claims for benefits.  38 C.F.R. § 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

The law grants a period of one year from the date of the notice of the result of the initial determination for initiating an appeal by filing a notice of disagreement; otherwise, that determination becomes final and is not subject to the revision on the same factual basis in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has made it clear that an appellant generally can attempt to overcome the finality of a prior final decision of the RO or Board in only one of two ways:  by a request for revision of an RO or Board decision based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C.A. § 7111(a) ("A decision by the Board is subject to revision on the grounds of [CUE].  If evidence establishes the error, the prior decision shall be reversed or revised."). 

Of the two options for challenging a final decision, only a request for revision premised on CUE could result in the assignment of an earlier effective date for an award of service connection, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received.  38 U.S.C.A. § 5110(a); see Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that once a decision is final, a freestanding claim for an effective date earlier than the date on which the claim was received impermissibly attempts to vitiate the rule of finality); see also Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that failure to consider all possible theories that may support a claim does not serve to vitiate the finality of a decision).  

I. Analysis

Earlier Effective Date for Diabetes Mellitus, Type II

The Veteran contends that he is entitled to an effective date earlier than April 1, 2011 for the award of service connection diabetes mellitus, type II because one of the first symptoms of diabetes is changes in the eyes and he filed a claim for a vision disorder on October 16, 2007.  Moreover, the Veteran asserts, he has had blood drawn and examinations since 2000, which should have led to an earlier diagnosis and treatment of his diabetes.

On April 1, 2011, a formal claim for service connection for diabetes mellitus, type II was received at the RO.  Service connection for diabetes mellitus, type II associated with herbicide exposure was granted and a 20 percent rating was assigned under Diagnostic Code 7913, effective April 1, 2011.  The Veteran subsequently perfected an appeal of the effective date.

The effective date for the award of service connection is the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).   However, one exception to this regulation regarding effective dates for disability compensation involves those Veterans who qualify as eligible under 38 C.F.R. § 3.816.  See also Nehmer v. U.S. Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989).  Under this regulation, a Nehmer class member is defined as a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease." See 38 C.F.R. § 3.816(b).  Under this section, if VA denied compensation for the a covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the date VA received the claim on which the prior denial was based or the date the disability arose, whichever is later.  If a veteran's claim for disability compensation for the covered herbicide disease was either (1) pending before VA on May 3, 1989, or (2) was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the date such claim was received by VA or the date the disability arose, whichever is later.  38 C.F.R. § 3.816.  If neither of these conditions is met, then the effective date will be determined under 38 C.F.R. § 3.400.

The record shows that in this case, the claim for compensation which led to the award of service connection for the diabetes was received at the RO on April 1, 2011.  The Veteran contended in his claim that he was diagnosed with diabetes on March 14, 2011.  VA treatment records show that the Veteran was diagnosed with diabetes mellitus, type II in March 2011.  The Board notes that the Veteran is a Nehmer class member under 38. C.F.R. § 3.816, as service connection for diabetes mellitus, type II was granted based on exposure to toxic herbicides while serving in Vietnam; however, there is no indication that VA denied compensation diabetes mellitus in any decision issued between September 25, 1985 and May 3, 1989.  In addition, the Veteran's claim, received on April 1, 2011, was not pending before VA on May 3, 1989, and was not received by VA between May 3, 1989 and April 1, 2011, the effective date of the presumption of service connection for ischemic heart disease.  As such, 38 C.F.R. § 3.816 does not apply to this case and the weight of the evidence establishes that April 1, 2011, the later of the March 14, 2011 diagnosis date and the April 1, 2011 receipt of the claim date, is the earliest assignable effective date.  See 38 C.F.R. § 3.400(b)(2). 

The Board has reviewed the record to determine whether an informal claim of service connection for diabetes mellitus, type II was filed at any time prior to April 1, 2011.  The Board finds that no document was received prior to April 1, 2011 that can be construed as an informal or formal claim for compensation benefits for diabetes mellitus, type II.  The Veteran filed a claim for a vision condition in October 2007, but did not mention diabetes anywhere in that claim.  The Board emphasizes that a veteran is required to file a claim to obtain benefits and that, at a minimum, the veteran must identify the benefit sought in such a claim.  See 38 C.F.R. §§ 3.151, 3.155.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[M]ere receipt of medical records cannot be construed as an informal claim."); Brannon v. West, 12 Vet. App. 32, 35 (1998) ("[T]he Board is not required to conjure up issues that were not raised by the appellant.").

 Accordingly, under the applicable regulations, April 1, 2011 is the earliest assignable date for the award of service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5110; 38 C.F.R. §  3.400.  April 1, 2011 is the date of receipt of the claim for compensation benefits for diabetes.  The preponderance of the evidence is against the assignment of an effective date prior to April 1, 2011 for the award of service connection for diabetes mellitus, type II, and the appeal is denied.  Because the preponderance of the evidence is against the claim for an earlier effective date, the benefit of the doubt doctrine is not for application with regard to this claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

Earlier Effective Date for Tinnitus

The Veteran contends that he is entitled to an effective date of October 16, 2007 for his service-connected tinnitus because the doctor who examined him in 2011 was the same doctor who examined him in 2008 and incorrectly stated what the Veteran reported about his tinnitus.  Furthermore, the Veteran asserts, his tinnitus became so loud in 2000 that it drowned out normal conversations, and in 2011 the tinnitus morphed into a roaring in both ears that drowned out most other sounds.

On October 16, 2007, a formal claim for service connection for tinnitus was received at the RO.  Service connection was denied.  After perfecting an appeal, the Board denied service connection in March 2011.  The Veteran was notified of the Board's decision, and he filed a motion for reconsideration in July 2011.  The motion was denied because there was no obvious error of law or facts in the Board's decision, and the decision is therefore final.  

On May 4, 2011, the Veteran underwent a VA audiological examination.  The Veteran did not submit a request to reopen his October 2007 claim for service connection for tinnitus; however, service connection was nevertheless granted on the basis of the May 4, 2011 examination results, with an effective date of May 4, 2011.

The effective date for the award of service connection is the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2). The record shows that in this case, the medical opinion that led to the award of service connection for tinnitus was rendered on May 4, 2011.  The Veteran contends that the VA examiner who conducted the 2008 audiological examination was the same examiner who conducted the 2011 audiological examination, and that examiner misreported information that the Veteran gave him in the 2008 examination.  However, VA treatment records show that two different examiners conducted the Veteran's 2008 and 2011 audiological examinations.  Moreover, the Veteran did not submit a request to reopen his October 2007 claim for tinnitus.  As such, the weight of the evidence establishes that May 4, 2011, the date the entitlement arose, is the earliest assignable effective date.  See 38 C.F.R. § 3.400(b)(2). 

The Board has reviewed the record to determine whether an informal claim of service connection for tinnitus was filed at any time prior to May 4, 2011.  The Board finds that no document was received after the denial of reconsideration of the Board's March 2011 decision and prior to the May 4, 2011 VA examination that can be construed as an informal or formal claim for compensation benefits for tinnitus.  See 38 C.F.R. §§ 3.151, 3.155; Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for effective date earlier than the date on which the claim was received, impermissibly attempts to vitiate the rule of finality).  

Accordingly, under the applicable regulations, May 4, 2011 is the earliest date for the award of service connection for tinnitus.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  May 4, 2011 is the date of the medical opinion upon which service connection for tinnitus was granted.  The preponderance of the evidence is against the assignment of an effective date prior to May 4, 2011 for the award of service connection for tinnitus, and the appeal is denied.  Because the preponderance of the evidence is against the claim for an earlier effective date, the benefit of the doubt doctrine is not for application with regard to this claim.  See Gilbert, 1 Vet. App. at 53-54. 

Earlier Effective Date for PTSD with Depression

The Veteran contends that he is entitled to an effective date of October 16, 2007 or earlier for his service-connected PTSD with depression because that is when he filed his first claim for PTSD.  The Veteran states that although the evidence he submitted from a private psychologist in May 2011 was new and material evidence, he has had PTSD for 43 years.

On October 16, 2007, a formal claim for service connection for PTSD was received at the RO.  Service connection was denied.  After perfecting an appeal, the Board denied service connection in March 2011.  The Veteran was notified of the Board's decision, and he filed a motion for reconsideration in July 2011.  The motion was denied because there was no obvious error of law or facts in the Board's decision, and the decision is therefore final.  

On May 25, 2011, the RO received a psychological assessment from a private psychologist, Dr. T., which was dated May 11, 2011 and showed a diagnosis of PTSD with secondary depression.  The RO accepted the assessment from Dr. T. as new and material evidence sufficient to reopen the Veteran's finally adjudicated October 2007 claim.  The RO assigned a 100 percent disability rating, effective May 25, 2014.  In July 2012, after the Veteran filed a notice of disagreement regarding the effective date, the RO determined that the Veteran was entitled to an earlier effective date of May 23, 2011.  The May 23, 2011 effective date was based on a statement from the Veteran received on May 23, 2011, which noted symptoms associated with PTSD and should have been accepted as a request to reopen the previously denied claim for PTSD.

The effective date for the award of service connection is the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2). 
The record shows that in this case, the Veteran's statement that was received on May 23, 2011 constituted an informal claim for service connection for PTSD.  As such, the weight of the evidence establishes that May 23, 2011, the later of the May 11, 2011 diagnosis date and the May 23, 2011 claim receipt date, is the earliest assignable effective date.  See 38 C.F.R. § 3.400(b)(2); Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[M]ere receipt of medical records cannot be construed as an informal claim.").

The Board has reviewed the record to determine whether an informal claim of service connection for PTSD was filed at any time prior to May 23, 2011.  The Board finds that a prior unadjudicated service connection claim for PTSD is not contained within the record.  After the final March 2011 Board decision, the Veteran filed a motion for reconsideration, which was denied in August 2012.  The March 2011 Board decision is final, and the next newly submitted claim was the May 23, 2011 informal claim to reopen service connection for PTSD with depression.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for effective date earlier than the date on which the claim was received, impermissibly attempts to vitiate the rule of finality).  

Accordingly, under the applicable regulations, May 23, 2011 is the earliest date for the award of service connection for PTSD with depression.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  May 23, 2011 is the date of receipt of the claim for compensation benefits for PTSD with depression.  The preponderance of the evidence is against the assignment of an effective date prior to May 23, 2011 for the award of service connection for PTSD with depression, and the appeal is denied.  Because the preponderance of the evidence is against the claim for an earlier effective date, the benefit of the doubt doctrine is not for application with regard to this claim.  See Gilbert, 1 Vet. App. 49. 



ORDER

Entitlement to an effective date earlier than April 1, 2011 for the award of service connection for diabetes mellitus, type II is not warranted, and the appeal is denied.

Entitlement to an effective date earlier than May 4, 2011 for the award of service connection for tinnitus is not warranted, and the appeal is denied.

Entitlement to an effective date earlier than May 23, 2011 for the award of service connection for PTSD with depression is not warranted, and the appeal is denied.


REMAND

Unfortunately, another remand is required in this case on the issues of service connection for a skin disorder and a higher initial rating in excess of 10 percent for the service-connected bilateral hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board remanded this matter to the RO/AMC in March 2011.  Regarding the claim for service connection for a skin disorder, the remand noted that not all pertinent medical records were in the file, and directed the RO/AMC to obtain any pertinent medical records from Dr. J.R.F. regarding treatment he provided to the Veteran between 1994 and 2001 for a skin condition.  The claims file shows that although the RO sent the Veteran a letter in April 2011 requesting medical evidence and treatment records, which included a general Authorization and Consent to Release Information form, the RO/AMC did not make explicit effort to obtain treatment records from Dr. F. pursuant to the Board remand directives.  As such, this matter must be remanded again to the RO/AMC due to noncompliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Regarding the claim for a higher initial rating for the service-connected bilateral hearing loss, the Veteran was afforded a VA audiological examination in May 2011.  The Board observes that the May 2011 VA audiological examination, which is more than 3 years old, did not provide findings as to the occupational and functional impairment associated with the Veteran's hearing loss disability.  Furthermore, in a July 2011 statement, the Veteran stated that his hearing loss warranted a disability rating of at least 20 percent because he had severe tinnitus that impacted his ability hear, communicate, and function normally.

Due to the lack of discussion of the occupational and functional impairment associated with the Veteran's hearing loss, the evidence of possible worsening since the last examination, and the more than three years that have lapsed since the Veteran's most recent audiological examination, a new examination is needed to determine the severity of the service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The VA audiologist should fully describe the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Finally, the RO should obtain copies of all records of VA treatment for a skin disorder and/or the service-connected bilateral hearing loss since May 2010.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to request that he identify any pertinent VA or non-VA medical treatment rendered for the claimed skin condition. 

Specifically, the Veteran should be asked whether he was treated for a skin disorder by Dr. J.R.F.  If the Veteran has been treated for a skin disorder by Dr. F., the Veteran should provide a signed authorization to enable VA to obtain any outstanding records from Dr. F., and the Veteran should submit any medical evidence or treatment records in his possession from Dr. F.

2. Schedule the Veteran for a VA audiometric examination to determine the current severity of the service-connected bilateral hearing loss.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  In addition to identifying the appropriate objective test results, the examiner is asked to describe the functional effects caused by the hearing loss disability.

3. Obtain copies of all records of VA treatment for a skin disorder and/or the service-connected bilateral hearing loss since May 2010.  

4. After completing all indicated development, and any additional development deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


